           Case 1:17-cr-00232-EGS Document 177-1 Filed 04/08/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

      v.
                                                  Crim No.: 17-232 (EGS)
 MICHAEL T. FLYNN,

                         Defendant



                                   [PROPOSED] ORDER

       Upon consideration of Covington & Burling LLP’s Motion for Leave to File

Supplemental Notice Regarding Transfer of Case File to Successor Counsel, it is hereby

       ORDERED that the Motion is GRANTED; and it is further

       ORDERED that Covington & Burling LLP’s Supplemental Notice Regarding of Transfer

of Case File to Successor Counsel is deemed filed in the above-captioned proceeding.

       SO ORDERED.




                , 2020
                                            The Honorable Emmet G. Sullivan
                                            United States District Judge
